     Case 3:20-cv-00886-DMS-AGS Document 48 Filed 05/25/21 PageID.292 Page 1 of 3




 1    Rachel E. Kaufman, CA Bar No. 259353
 2
      rachel@kaufmanpa.com
      Avi R. Kaufman, Pro Hac Vice
 3    kaufman@kaufmanpa.com
 4
      KAUFMAN P.A.
      400 NW 26th Street
 5    Miami, FL 33127
 6
      Telephone: (305) 469-5881

 7    Amanda F. Benedict, CA Bar No. 200291
 8    amanda@amandabenedict.com
      LAW OFFICE OF AMANDA F. BENEDICT
 9    7710 Hazard Center Dr., Ste E-104
10    San Diego, CA 92108
      Telephone: (760) 822-1911
11    Facsimile: (760) 452-7560
12    Attorneys for Plaintiff and the Putative Classes
13

14                         UNITED STATES DISTRICT COURT

15                      SOUTHERN DISTRICT OF CALIFORNIA
16
      DAVID BAESEL, individually and on              Case No. 3:20-cv-00886-DMS-AGS
17
      behalf of all others similarly situated,
18                                                   Stipulation for Dismissal
                   Plaintiff,
19

20    v.
21

22    MUTUAL OF OMAHA
      MORTGAGE, INC.,
23

24                 Defendant.
25

26

27
                                                 1
28
     Stipulation for Dismissal
     Case No. 3:20-cv-00886-DMS-AGS
     Case 3:20-cv-00886-DMS-AGS Document 48 Filed 05/25/21 PageID.293 Page 2 of 3




 1
               Plaintiff David Baesel and Defendant Mutual of Omaha Mortgage, Inc.
 2
      hereby stipulate to the dismissal of this action with prejudice as to Plaintiff’s
 3

 4    individual claims and without prejudice as to any other member of the putative

 5    class’s right to bring claims, with each party to bear its own attorneys’ fees and
 6    costs.
 7                                         Respectfully Submitted,
 8

 9    Dated: May 25, 2021                  /s/ Rachel E. Kaufman
                                           Rachel E. Kaufman
10                                         rachel@kaufmanpa.com
11                                         Avi R. Kaufman
                                           kaufman@kaufmanpa.com
12                                         KAUFMAN P.A.
13                                         400 NW 26th Street
                                           Miami, FL 33127
14                                         Telephone: (305) 469-5881
15
                                           Amanda F. Benedict
16
                                           amanda@amandabenedict.com
17                                         LAW OFFICE OF AMANDA F.
                                           BENEDICT
18
                                           7710 Hazard Center Dr., Ste E-104
19                                         San Diego, CA 92108
                                           Telephone: (760) 822-1911
20
                                           Facsimile: (760) 452-7560
21
                                           Attorneys for Plaintiff and the putative
22
                                           Classes
23
                                           /s/ Petrina A. McDaniel
24                                         Eric J. Troutman (State Bar # 229263)
                                           eric.troutman@squirepb.com
25                                         SQUIRE PATTON BOGGSst(US) LLP
                                           555 South Flower Street, 31 Floor
26                                         Los Angeles, California 90071
                                           T: 213.624.2500
27
                                              2
28
     Stipulation for Dismissal
     Case No. 3:20-cv-00886-DMS-AGS
     Case 3:20-cv-00886-DMS-AGS Document 48 Filed 05/25/21 PageID.294 Page 3 of 3




 1                                          F: 213.623.4581
 2                                          Petrina A. McDaniel (admitted pro hac
                                            vice)
 3                                          Petrina.McDaniel@squirepb.com
 4
                                            1230 Peachtree St NE, Suite 1700
                                            Atlanta, GA 30309
 5                                          T: 678.272.3207
 6
                                            F: 678.272.3211

 7                                          Shing Tse (admitted pro hac vice)
                                            Shing.Tse@squirepb.com
 8                                          600 Travis Street, Suite 6200
 9                                          Houston, Texas 77006
                                            T: 713.546.5850
10
                                            F: 713.546.5830
11
                                            Attorneys for Defendant
12

13
                                 CERTIFICATE OF SERVICE
14
            I HEREBY CERTIFY that on May 25, 2021, I electronically filed the
15
      foregoing document with the Clerk of the Court using CM/ECF, and it is being
16
      served this day on all counsel of record via transmission of Notice of Electronic
17
      Filing generated by CM/ECF.
18
                                                   /s/ Rachel E. Kaufman
19                                                 Rachel E. Kaufman
20

21

22

23

24

25

26

27
                                               3
28
     Stipulation for Dismissal
     Case No. 3:20-cv-00886-DMS-AGS
